Seventy years ago, after the end of the Second World War, humankind cherished the hope that a just world order, based on mutual understanding and cooperation, might be established. However, what followed after that — the Cold War — once again split the world into opposing blocs. After the break-up of the Soviet Union and the socialist camp, many thought that military conflicts and the reasons for confrontation between States would finally disappear. Alas, those hopes have not yet been realized. Unfortunately, we must admit that our world has not become more stable, predictable
or comfortable for the majority of people on the planet, despite the enormous work and tremendous efforts made to implement the large-scale plans of the United Nations.
At the Summit three days ago we adopted an ambitious agenda for the United Nations for the next 15 years in the form of the 2030 Agenda for Sustainable Development (resolution 70/1). That outcome document focuses on five strategic areas that are vitally important for all of us, namely, people, planet, prosperity, peace and partnership. Those notions did not emerge from nowhere. They are a logical continuation of the efforts made to achieve the Millennium Development Goals. Nevertheless, those efforts now give rise to conflicting emotions. Yes, there have been certain shifts, including a reduction in global poverty levels, an increase in the level of protection, improvements in maternal and child health, and expanded access to education.
But despite those achievements, we have to acknowledge that we have not had a qualitative breakthrough for the good of human civilization. Moreover, we see that the world today is being engulfed by new challenges, and old problems are being exacerbated. Those challenges and problems do not concern just one area, but rather all the most important aspects of human activity.
First, today we are confronted with entirely new geopolitical realities and military conflicts. Many speakers before me have already mentioned that fact. Unprecedented tension has arisen in international relations. Threats are coming to the fore for which there are as yet no answers. Focusing on minor disputes, the global community has overlooked the emergence of aggressive global terrorist groups.
The entire system of international security is undergoing a most serious crisis. There is a loss of mutual trust between global players. There is an unwillingness to compromise. There is a return to elements of a bloc-like confrontation that have, in fact, basically put the world on the brink of a new war. There are continuing attempts to impose a particular development model on other countries. What does that lead to? As a result of foreign interference, the export of colour revolutions and artificial regime changes, countries that used to be stable have now been plunged into chaos and anarchy. All of that is covered over with the gloss of democracy. Instead of the promised democracy and prosperity, people in those countries are living through extreme suffering or have been forced to flee. Crowds of migrants are besieging Europe today. And that too has now become an acute international problem.
Today we are increasingly dependent on each other. The actions of one country have direct implications for the interests of many others. Invulnerable countries no longer exist. We must honestly acknowledge that today we do not have an effective system of checks and balances. The States that claim global leadership cannot, unfortunately, escape the temptation to use force and economic blackmail in order to promote their own interests. The world has come perilously close to a de facto renunciation of the principles of international law as they are enshrined in the Charter of the United Nations.
That is why I am deeply convinced that the Organization badly needs a new wide-ranging discussion of the principles for the future coexistence of States and peoples. I have already mentioned that before, but I want to emphasize once again that the Organization must not become a forum for mutual recrimination and confrontation among States. There is no alternative to dialogue. We will have to deal with our problems collectively. One can of course build new walls and draw new dividing lines, but that will not make our problems disappear.
Secondly, global economic threats are a serious challenge to world stability. Currency wars, sanctions, the redivision of commodity markets, unfair competition and other negative phenomena compound the global crisis. Attempts on the part of a number of
leading States to solve their problems at the expense of other countries also add to the confrontation and the feeling of estrangement. We can get out of that deadlock only through comprehensive cooperation among the economies of all countries and through the search for the best paths to sustainable development for the benefit of the global community, not just for an individual country. At the same time, it is important to support the poor and poorest States.
It is only through common efforts that we will able to forge a new formula of universal, mutually beneficial cooperation. Belarus suggests that the idea of the integration serves as a foundation for such universal cooperation, as one of the more topical trends of the modern world. Just take a look at how many new integration groups have emerged recently. Today we talk about the prospects for cooperation between the European Union and the Eurasian Economic Union, about the large-scale Great Silk Road project, about creating the Trans-Pacific Partnership and the Transatlantic Free Trade zones and dozens of others.
If we succeed in avoiding unnecessary and dangerous competition among integration models, and instead make them compatible with and complementary to each other, ideally we will establish a global integration structure that would cover our entire planet and closely link the various regions and whole continents. Such a paradigm could provide for the peaceful coexistence of the various nations and States, united by the common purpose of progress and prosperity. The value of the integration process lies in its democratic nature. To a certain extent, it equalizes the opportunities for all stakeholders and enables both small and middle-sized countries to develop their potential and become an important link in that process.
The key prerequisite for integration is mutual benefit. However, the desire to reap immediate unilateral advantages is the root of evil. We need to realize our responsibility for the future and think of what we will leave behind. We must not forget that extreme poverty in some regions of our planet, outrageous social inequalities within societies, disproportion among States and the lack of opportunities, above all among young people, create fertile ground for international terrorism and organized crime.
The social, humanitarian and ecological spheres comprise a third cluster of global threats. Of late, we have been hearing resounding calls from several countries for maximum freedom. Such calls put the
basic foundations of human society, including such concepts as family, morals and virtue, to the test. Irresponsible social ideas may lead to new divisions among the various cultures and give birth to harsh religious rejection in ethnic conflicts. Have those social innovators considered the consequences of their words and actions, I wonder?
The same selfish attitude is characteristic of humankind’s approach to nature. For many years now, the international community has been trying, with no success, to meet the challenges of climate change. Many simply prefer to shift the burden of responsibility onto others, onto the next generation.
Thinking about such problems, one cannot help arriving at a certain idea. It seems there is one deep- rooted source of those crises and challenges. It is an artificial cult of individual rights and human freedoms at the expense of collective social interests. Under the guise of protecting human rights, advocates of such ideas seek to justify the ousting and overthrow of Governments, the destruction of States and wars over resources. Chaos and anarchy are proliferating. A predatory attitude towards nature and the pursuit of easy profits are being fostered. That leads to the degradation of human consciousness, in which someone’s perverted whims are treated as the norm. Such approaches give a green light to social degradation and the decay of moral principles and human values. The very boundary between good and evil disappears.
Belarus does not claim to have ready-made recipes for resolving those issues, but we sincerely believe that the answer lies in the realm of those ideas that were proposed to the world 70 years ago by the founders of the United Nations. First and foremost, I refer here to the unconditional condemnation of violence. Wars must not be an instrument for settling scores between States. “Peace cannot be kept by force; it can only be achieved by understanding,” said the wise Einstein. It is hard to argue with that. It is only through self-restraint that we can ensure the well-being and protection of everyone, the powerful and the vulnerable alike. That is precisely the essence of international law, which is the only alternative to the law of the jungle.
Belarus will always support any and all efforts and initiatives aimed at strengthening the system of international law. That is our key foreign-policy priority. However, international law alone cannot safeguard peace and security globally. What is also
needed is to create decent conditions of life for every single individual at the national level. I am deeply convinced that only a strong State can adequately cope with such a task. It is paradoxical that humankind has entered the twenty-first century with a large number of failed and ineffective States. What is a failed State? It is basically one characterized by the absence of the rule of law and stability and by glaring inequality and extreme poverty, the lack of motivation and the absence of healthy moral values among the young.
We in Belarus understand that very well. Over the past two decades, we have been purposefully building a sovereign State with a socially oriented economy. We have paid and are continuing to pay the utmost attention to policies that strengthen the family and help young people fully realize their potential. Let me be frank: we are very concerned by the ongoing destruction of traditional family values that is taking place in several countries. We particularly do not like being invited to accept certain moral deviations and various social innovations as natural. I will not to dwell on that problem too much. I am afraid that I will get bogged down here and will be criticized, but I feel compelled to ask the following: who will give birth to children? We will do everything to ensure that our grandchildren and their descendants preserve socially nurtured moral values and good traditions of spirituality and culture.
I can assure everyone here with absolute confidence that anarchy, lawlessness and violence will never find a place on the soil of Belarus, no matter what guise they take, including democracy. We are sufficiently strong and self-assured not to let them in from the outside. As before, a stable Belarus will continue to remain a provider of regional and international security.
We intend to build equal, mutually beneficial and respectful relations with all countries around the world. Good neighbourliness and mutual assistance are of special value to us. That is why today we strive for a peaceful settlement of the crisis in brotherly Ukraine, as well as in other hotspots on the planet. Belarus will continue to be actively engaged in collective efforts to meet global threats and challenges, first and foremost within international organizations. Those organizations have invaluable experience, expertise and potential. Belarus can offer the international community its experience, although limited, in tackling a number of problems — for example, the Chernobyl disaster and the elimination of its consequences, and dealing with the issue of trafficking in people.
Thinking about our national developmental experience, I can reach the following conclusions. Only an alliance of strong, responsible and effective States, united by the system of international law, can adequately respond to modern global threats and challenges. For that, the role of the United Nations is crucial.
These days we hear a lot of criticism about the United Nations. Of course, the Republic of Belarus shares the key idea that the Organization cannot remain static, it should keep abreast of the times. For us, there is an obvious need to reform the structures and activities of the United Nations while maintaining the inviolability of the purposes and principles of its Charter. It is also important to understand that the United Nations, as I have said on many occasions, is all of us together. The well-being of the world community will depend on how coordinated and constructive we are.
Far be it from me to want to sound prophetic, once again, on the second day of our work, but today one cannot help feel that we are witnessing the spectre of a massive new war. We must not allow that sinister vision to turn into a reality.
Yesterday we discussed very important issues and the agenda for the future of the United Nations. But when we talk of sustainable development, that may well sound like sacrilege to millions of people, both old and young, because they are dying. What we must do is come together and adopt one decision, and one decision only, namely, to put an end to all wars and conflicts that have erupted and are currently ravaging our planet.
In conclusion, I would like to quote another eminent person, Nelson Mandela. That unbroken fighter for justice in the world once said, “Sometimes it falls on a generation to be great. You can be that generation.” I hope very much that such a destiny will indeed befall our generation. I am confident that we will find the strength and common sense to do whatever it takes to change the world for the better. That is the only option we have.